In the United States Court of Federal Claims
                                               No. 20-1692
                                       (Filed: September 10, 2021)

    **************************************
    CARL E. THOMAS,                      *
                                         *
                                         *
                      Plaintiff,         *
                                                                    RCFC 12(b)(1); Lack of Subject-
                                         *
                                                                    Matter Jurisdiction; In Forma
             v.                          *
                                                                    Pauperis; Default Judgment.
                                         *
    THE UNITED STATES,                   *
                                         *
                      Defendant.         *
    **************************************

Carl E. Thomas, Memphis, TN, pro se.

Ashley Akers, U.S. Department of Justice, Civil Division, Washington, DC, counsel for
Defendant.

                                        ORDER AND OPINION

DIETZ, Judge.

         Carl E. Thomas, a pro se plaintiff, brings this suit against the United States seeking
reimbursement of funds deducted from his railroad disability annuity to satisfy a default
judgment entered against him in a fraud case before a United States district court. Before the
Court are the government’s motion to dismiss for lack of subject-matter jurisdiction and failure
to state a claim and Mr. Thomas’s motion to proceed in forma pauperis and motion for default
judgment. Because Mr. Thomas fails to meet his burden of establishing this Court’s jurisdiction
over his claims, the Court GRANTS the government’s motion to dismiss. Also, Mr. Thomas’s
motion to proceed in forma pauperis is GRANTED 1 and motion for default judgment is
DENIED.

    I.   BACKGROUND

        Mr. Thomas is a sixty-eight-year-old, disabled railroad worker who receives a disability
annuity under the Railroad Retirement Act. See Compl. at 1-2, ECF No. 1; Pl.’s Resp. at 1, ECF
No. 14; Pl.’s Resp. Ex B; Mot. to Proceed In Forma Pauperis at 2, ECF No. 2. Mr. Thomas
states that, in November 2016, he received “a notice of funds to be withdrawn from [his] railroad


1
 The Court reviewed Mr. Thomas’s application to proceed in forma pauperis, ECF No. 2, and determined that Mr.
Thomas sufficiently demonstrated that he is unable to pay the filing fees for this case.
retirement account from the U.S. Attorney’s Office of the Northern District of Illinois.” 2 Compl.
at 2. The deduction of funds apparently stems from a default judgment in the amount of
$8,640.00 entered against Mr. Thomas in June 2000 due to his “failing to appear in court” in a
case before the United States District Court for the Northern District of Illinois. Id. at 1-2;
Compl. Ex. A. The case involved alleged fraud by Mr. Thomas relating to an unemployment
claim. Id. at 1. The deductions have recurred since November 2016 and, according to Mr.
Thomas, were still taking place at the time of his complaint. Pl.’s Resp. at 6.

        In his complaint, Mr. Thomas challenges the actions of the United States Attorney’s
Office (“USAO”) in connection with the fraud allegation, default judgment, and subsequent
deductions of funds from his retirement account. Compl. at 3. He alleges that the USAO failed to
“get a summons in the hand of the defendant or anyone of age at his address” in relation to the
“case of fraud” because they “failed to look and check to see did the defendant reside at the
address on file with the court.” Id. As a result, Mr. Thomas claims that he was not given notice
that the case “even existed or that anyone made such a claim against him.” Id.

         Mr. Thomas further claims that “the [USAO] violated the defendant’s right to a fair trial,
and they misled the court in their request for an Order of Default Judgment.” Id. Mr. Thomas
alleges that the USAO provided the “U.S. court false information” and “misled the court in their
request for an Order of Default Judgment.” Id. Mr. Thomas also challenges the “factual
circumstances surrounding” his “application for unemployment” by stating that the USAO did
not have a valid case for fraud against him. Id. at 3-4. With respect to the deductions of funds
from his retirement account, Mr. Thomas questions whether the USAO will “profit or enrich
itself from a U.S. citizen without a fair trial.” Id. at 3.

         The government moves to dismiss Mr. Thomas’s complaint for lack of subject-matter
jurisdiction pursuant to Rule 12(b)(1) of the Rules of the United States Court of Federal Claims
(“RCFC”). Def.’s Mot. to Dismiss at 1 [hereinafter Def.’s MTD], ECF No. 9. The government
asserts that Mr. Thomas’s claims are based on torts and that his complaint does not allege any
cause of action based upon a money-mandating constitutional provision, statute, or regulation, as
required by the Tucker Act. Id. Alternatively, the government moves to dismiss the complaint for
failure to state a claim pursuant to RCFC 12(b)(6) because, while Mr. Thomas alleges that the
default judgment against him was entered improperly, this Court does not have the authority to
set aside the judgment of the district court. Id. at 2. 3

        In his response, Mr. Thomas clarifies that he “is not seeking to have the [default
judgment] vacated or set aside” but is instead “questioning [whether] the action taken by the
Department of Justice” was justified with respect to the Department of Justice’s “representing
the Railroad Retirement Board” in the “recovery of the money [Mr. Thomas] received from the
unemployment claim he filed.” Pl.’s Resp. at 2-3. Mr. Thomas continues to challenge the actions
of the Department of Justice regarding the “process of deducting money out of his pension fund
from his railroad retirement benefit for a case it won in June of 2000, by default.” Id. at 2. As a

2
  When quoting Mr. Thomas’s filings in this opinion, the Court has corrected capitalization, spelling, and
grammatical errors.
3
  Because the Court dismisses the complaint for lack of jurisdiction pursuant to RCFC 12(b)(1), the Court does not
address dismissal for failure to state a claim pursuant to RCFC 12(b)(6).

                                                         2
remedy, Mr. Thomas asks “that the funds the Department of Justice has been receiving for years
be returned to [him], and that any further withdrawal from [his] annuity be halted.” Id. at 8.

         After the government did not file a reply, Mr. Thomas filed a motion for default
judgment in which he again challenges the actions of the Department of Justice and reasserts his
tort claims. See Pl.’s Mot. for Default J. at 1-3, ECF No. 15.

 II.   LEGAL STANDARDS

        Jurisdiction is a threshold issue that a court must resolve before proceeding to the merits
of a case. Hardie v. United States, 367 F.3d 1288, 1290 (Fed. Cir. 2004). When considering a
motion to dismiss for lack of jurisdiction, “a court must accept as true all undisputed facts
asserted in the plaintiff’s complaint and draw all reasonable inferences in favor of the plaintiff.”
Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011).

        Pleadings from pro se plaintiffs are held to a more lenient standard than pleadings drafted
by lawyers. Hughes v. Rowe, 449 U.S. 5, 9 (1980); see also Erickson v. Pardas, 551 U.S. 89, 94
(2007). However, a pro se plaintiff still must satisfy the jurisdictional requirements, despite the
more lenient standard. Trevino v. United States, 113 Fed. Cl. 204, 208 (2013), aff’d, 557 F.
App’x 995 (Fed. Cir. 2014). Pro se plaintiffs—as with all plaintiffs—must establish this Court’s
jurisdiction over their claims by a preponderance of the evidence. See Alston-Bullock v. United
States, 122 Fed. Cl. 38, 40 (2015); see also Spengler v. United States, 688 F. App’x 917, 920
(Fed. Cir. 2017).

        The United States Court of Federal Claims has limited jurisdiction. Massie v. United
States, 226 F.3d 1318, 1321 (Fed. Cir. 2000). The Tucker Act confers upon this Court
jurisdiction over “any claim against the United States founded either upon the Constitution, or
any Act of Congress or any regulation of an executive department, or upon any express or
implied contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort.” 28 U.S.C. § 1491(a)(1) (emphasis added). In other words, the Tucker Act
excludes tort claims from this Court’s jurisdiction. See Keene Corp. v. United States, 508 U.S.
200, 214 (1993); Rick’s Mushroom Serv. v. United States, 521 F.3d 1338, 1343 (Fed. Cir. 2008).
The Tucker Act is a jurisdictional statute and “does not create any substantive right enforceable
against the United States for money damages.” United States v. Testan, 424 U.S. 392, 398
(1976). To recover against the government, a plaintiff must identify a “substantive right created
by some money-mandating constitutional provision, statute or regulation that has been violated,
or an express or implied contract with the United States.” Loveladies Harbor, Inc. v. United
States, 27 F.3d 1545, 1554 (Fed. Cir. 1994) (en banc).

III.   DISCUSSION

         Mr. Thomas has not met his burden, as plaintiff, of establishing this Court’s jurisdiction
over his claims. Mr. Thomas lists negligence, negligent and intentional misrepresentation, and
unjust enrichment as the jurisdictional grounds for his complaint. Each of these causes of action
constitutes a tort; and, by virtue of the Tucker Act, this Court explicitly “lacks jurisdiction over
tort actions against the United States.” Brown v. United States, 105 F.3d 621, 623 (Fed. Cir.

                                                  3
1997); see also 28 U.S.C. § 1491(a)(1). Further, Mr. Thomas’s complaint does not state a cause
of action based upon an express or implied-in-fact contract with the United States or a money-
mandating constitutional provision, statute, or regulation, as generally required to establish
jurisdiction under the Tucker Act.

         Given a liberal reading, Mr. Thomas’s complaint perhaps states a claim for an illegal
exaction arising from his alleged violation of due process. Compl. at 3. “[A]n illegal exaction
claim may be maintained when ‘the plaintiff has paid money over to the Government, directly or
in effect, and seeks return of all or part of that sum’ that ‘was improperly paid, exacted, or taken
from the claimant in contravention of the Constitution, a statute, or a regulation.’” Aerolineas
Argentinas v. United States, 77 F.3d 1564, 1572-73 (1996) (quoting Eastport S.S. Corp. v.
United States, 178 Ct. Cl. 599, 605 (1967)). Unlike other types of claims in this Court, with an
illegal exaction claim, “[j]urisdiction exists even when the provisions allegedly violated do not
contain money-mandating language.” Bernaugh v. United States, 38 Fed. Cl. 538, 543 (1997),
aff’d, 168 F.3d 1319 (Fed. Cir. 1998). However, while this Court may ordinarily exercise
jurisdiction over an illegal exaction claim, a precondition to Mr. Thomas bringing an illegal
exaction claim would be reversal of the default judgment entered against him by the district
court, see id., and this Court does not have jurisdiction to review that judgment. Joshua v. United
States, 17 F.3d 378, 380 (Fed. Cir. 1994) (finding this Court has no jurisdiction to review
decisions by district courts). If Mr. Thomas felt that the default judgment was entered in error,
his proper course of action would have been to pursue appropriate avenues of relief within the
court that entered the judgment. See Bernaugh, 38 Fed. Cl. at 544.

        With respect to Mr. Thomas’s motion for default judgment, default judgment is not
appropriate in this case. RCFC 55(a) provides that entry of a default is permitted only if a party
against whom relief is sought “has failed to plead or otherwise defend” against the claim. RCFC
55(a). Mr. Thomas filed his complaint on November 23, 2020. See Compl. The government
satisfied the responsive pleading requirement by filing its motion to dismiss within the required
sixty days. See RCFC 12(a)(4). Following Mr. Thomas’s response to the motion to dismiss, the
government elected not to file a reply. Replies are permissive, not mandatory. See RCFC
7.2(b)(2) (“A reply to a response may be filed within 14 days after service of the response.”)
(emphasis added). Accordingly, the government has not “failed to plead or otherwise defend”
against Mr. Thomas’s claim, and default judgment is not appropriate.

IV.    CONCLUSION

        The Court is sympathetic to Mr. Thomas’s circumstances, but this Court has limited
jurisdiction and lacks the authority to hear his case. Accordingly, the government’s motion to
dismiss pursuant to RCFC 12(b)(1) is GRANTED. Mr. Thomas’s motion to proceed in forma
pauperis is GRANTED, and Mr. Thomas’s motion for default judgment is DENIED. The Clerk
of Court is DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

                                                  s/ Thompson M. Dietz
                                                  THOMPSON M. DIETZ, Judge

                                                 4